DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 9 of April 2021.
Claim 1has been amended.
Claims 1-5, 7-10, and 13-17 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 103
Applicant asserts that Lundahl does not teach "determining, by the one or more computing devices, the optimal model amongst the plurality of calibrated models based on a model score that includes a determination of a model fit and a compliance with an expected attribution associated with an existing knowledge of the schema, wherein the model fit is calculated based on real-time data from the real-world source, and wherein determining the optimal model includes adaptively learning the optimal model by repeating ( c) and ( d) to converge on the optimal model" and "transmitting, by the one or more computing devices, the optimal model to a user interface to thereby support measurement of marketing effectiveness in response to one or more stimuli in a marketplace".  Examiner respectfully disagree.  Lundahl teaches that once a family of models has been created, an optimization routine is applied to provide an interested user with the optimal X 
	Applicant asserts that Lundahl does not teach "calibrating, by the one or more computing devices, the multiple models using representative data collected from a real-world source, wherein the calibration utilizes a limited-memory Broyden-Fletcher-Goldfarb-Shanno algorithm to iteratively evaluate a series of possible weight values for a given combination of sub-concepts" and "updating the uncalibrated weights with weights from the possible weight values to determine an optimal model amongst a plurality of calibrated models".  Examiner respectfully disagrees and notes the addition of Chapelle as necessitated by the newly amended language and in combination with Lundahl teaches the claim limitation cited above by the applicant and described in further detail under USC 103 Rejection below.  
	Applicant asserts that the purpose and use of real-time data is completely different between the claimed subject matter and Chittilappilly.  Examiner respectfully disagrees.  Examiner notes that the concept of the applicant’s invention is taught by the combination of Lundahl and Chapelle.  Chittilappilly was removed and Chapelle has been added as necessitated by the new grounds of rejection.  Lundahl [109-110] discloses the data could be related to Customer Relationship Management (“CRM”) processes, the various data matrices including: numerical measures of the response by a prospect to a step in the CRM process or the data could be related to surveying, the various data matrices.  Lundahl [112] further discloses that the present invention is a method and system for the dynamic [real-time] analysis of data.  Therefore, Lundahl discloses the analysis of real-time data since its system dynamically analyzes the incoming data and therefore 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness





Claims 1-5, 8-9, and 17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020107858 to Lundahl (hereinafter referred to as “Lundahl”) in view of US 20130290223 to Chapelle et al. (hereinafter referred to as “Chapelle”).

(A)	As per Claim 1: 
, Lundahl teaches the following:
(a) identifying, by one or more computing devices, a schema that defines a possible causal element of a particular type of behavior; (Lundahl ¶86, 98-99 as in most statistical endeavors, it is desirable to characterize a population by using only a sample of that population. Then, to make predictions with respect to the population, a model can be constructed. For example, if there is demographic data and product preference data on a sample of consumers (causal element based on behavior), an attempt is made to establish a link between the demographic data and product preference data [86].  Upon examination of the data, in this example, it may be determined that Cluster 1 consumers are generally health conscious, and a question that has high modeling power for Cluster 1 is “I occasionally shop at Natural Foods stores.” Similarly, it may be determined that Cluster 2 consumers generally have a fast-paced lifestyle, and Cluster 3 consumers are individuals who tend to plan and organize. Such relational information would be clearly valuable to marketers of carbonated beverages [99].  The models can be used by an interested user to further examine the data to gain an understanding of the relationship between the X and Y data matrices via user interface through a web browser installed on a personal computer [98]).).
(b) determining, by the one or more computing devices, one or more concepts provided in the schema, and one or more sub-concepts for each concept, each concept and sub-concept being associated with uncalibrated weights and a functional form which represent a logical relationship between them; (Lundahl ¶98, 101, 136, 144-145 such modeling allows for a prediction of the optimal product profile (i.e., the criteria of an optimal product) for a given consumer. A non-linear response surface calibration routine is performed on the data resulting in a family of many linear models, each representing the X and Z relationship to Y over a small subset of values of X and Z.  The models can be used by an interested user to further 
(c) determining, by the one or more computing devices, multiple models from the one or more concepts and the one or more sub-concepts; (Lundahl ¶97-98 models are created that relate the X and Y data matrices. In this regard, after some exploratory analysis, it is determined that 18 of the 20 demographic and lifestyle questions, the X-variables, are “significant” for modeling Y. Based on this determination of which of the X-variables are significant, four models are created relating the X and Y data matrices).
(d) calibrating, by the one or more computing devices, the multiple models using representative data collected from a real-world source…; (Lundahl ¶91-98 suppose that ten different carbonated beverages were each tasted by one hundred consumers of carbonated beverages. Each consumer rated each beverage on a nine-point hedonic scale, thus generating a 100×10 data array, Y [91].  Each consumer answered twenty demographic and lifestyle questions (real-world source), thus generating a 100×20 data array, X [92]. After the desired number of clusters is ascertained, a calibration routine in run on the Y data matrix that divides the latter into 
(f) determining, by the one or more computing devices, the optimal model amongst the plurality of calibrated models based on a model score that includes a determination of a model fit and a compliance with an expected attribution associated with an existing knowledge of the schema, wherein the model fit is calculated based on real-time data from the real-world source and wherein determining the optimal model includes adaptively learning the optimal model by repeating (c) and (d) to converge on the optimal model; (Lundahl ¶67, 101-102, 108-112, 157-159 It is often instructive in PCA and PLS models to determine a measure of “fit.” One indicator of this is called explained variance. For example, given a PCA model of an n×p matrix X, A is the number of principal components in the model, with T A and PA the respective scores and loadings matrices [67].  Models can also be created that relate the X, Y and Z data matrices. In this example, such modeling allows for a prediction of the optimal product profile for a given consumer. A non-linear response surface calibration routine is performed on the data resulting in a family of many linear models, each representing the X and Z relationship to Y over a small subset of values of X and Z [101]. Once a family of models has been created in this manner, an optimization routine is applied to provide an interested user with the optimal X for a given Z which maximizes Y [102], where the method and system dynamically analyzes incoming data [112].  Each weight, w, has an associated learning parameter, α w. If a neuron weight has not been updated after being presented all or most of the data points in its neighborhood, its learning parameter is reduced according to the formula: αw new=αw old/(1+αw 
(g) transmitting, by the one or more computing devices, the optimal model to a user interface to thereby support measurement of marketing effectiveness in response to one or more stimuli in a marketplace; (Lundahl ¶102, 107 once a family of models has been created in this manner, an optimization routine is applied to provide an interested user with the optimal X for a given Z which maximizes Y.  For yet another example, the data analyzed could again be related to Internet-based advertising, the various data matrices including: numerical measures of the outcomes of a web-viewing event; common measures of qualities of a web page viewer; and common measures of the content displayed on a web page).
Although Lundahl teaches a method and system for the dynamic analysis of data that is comprised of a series of computational steps where the computational steps are concluded, and Yfillold is used as the data matrix Y with filled missing values and the subsequent computational steps are reiterated until A=Anew or until a predetermined number of iterations has occurred it doesn’t expressly disclose a LBFGS algorithm and update the uncalibrated weights to determine an optimal model however Chapelle teaches: 
…wherein the calibration utilizes a limited-memory Broyden-Fletcher-Goldfarb-Shanno algorithm to iteratively evaluate a series of possible weight values for a given combination of sub- concepts; (Chapelle ¶58-59 the following weighted average is calculated over all in nodes w _ = ( ∑ k = 1 m  G k ) - 1  ( ∑ k = 1 m  G k  w k ) ( 2 ).  This has the effect of weighing each dimension according to how “confident” each node is in its weight (i.e., more weight is assigned to a given parameter of a given node, if that node has seen more examples with the corresponding feature). It is noted that this averaging can indeed be implemented using 
(e) updating the uncalibrated weights with weights from the possible weight values to determine an optimal model amongst a plurality of calibrated models; (Chapelle ¶60-61 another strategy is that of repeated online learning with averaging using the adaptive updates. In this setting, each node performs an online pass over its data, and then weights are averaged according to Equation (2). The scaling matrices are averaged similarly, and the averaged state is used to start a new online pass over the data.  G _ = ( ∑ k = 1 m  G k ) - 1  ( ∑ k = 1 m  ( G k ) 2 ) ( 3 )).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lundahl’s demographic data and product preference data on a sample of consumers in order to establish a link between the demographic data and product preference data and have solution w to initialize limited-memory Broyden-Fletcher-Goldfarb-Shanno (L-BFGS) algorithm with the standard Jacobi preconditioner of Chapelle as both are analogous art which teach solutions to predict the optimal product profile as taught in Lundahl ¶86, 92-102 and have each node perform an online pass over its data, and then weights are averaged according to Equation (2)taught in Chapelle ¶58-61.

(B)	As per Claim 2:
Lundahl further teaches:
wherein identifying the schema includes identifying an independent variable; (Lundahl ¶54 “A non-empty, finite set of vectors, U={u 1,u2, . . . , uk} is said to be linearly dependent, if it there exist a set of scalars x1, x2, . . . xk (not all zero) such that x1u1+x2u2+ . . . +xkuk=0. If no such set of scalars exist, then U is said to be linearly independent”).

(C)	As per Claim 3:
Lundahl further teaches:
wherein the schema is associated with a termination threshold; (Lundahl ¶252 “The Euclidean distances of all outliers to all the cluster centroids are then calculated, and the number closest to the new centroid, O0(1,:), is recorded, as indicated by BLOCK 1625. If this number is greater than or equal to the minimum of three (3) and the cluster size threshold, as determined at DECISION 1630, then the process proceeds to BLOCK 1640, as more fully described below. Otherwise, the process proceeds to BLOCK 1635, and the new centroid is deleted from the matrix of cluster centroids and O1. The process returns to BLOCK 1605, O1(2,:) is chosen for the new cluster centroid, and the process continues until O1 is empty and the process terminates at TERMINAL 1615”).

(D)	As per Claim 4:
Lundahl further teaches:
after calibrating the model, making a determination as to whether the model satisfies a termination condition; (Lundahl ¶233 & 251 “calibration refers to the creation of a model based on an initial sample”: and “At DECISION 1610, a determination is made as to whether O1 is empty; is so, the process terminates, as indicated at TERMINAL 1615”).

(E)	As per Claim 5:
Lundahl further teaches:
wherein determining the optimal model includes selecting the optimal model from the plurality of calibrated models; ; (Lundahl ¶371 “The calibration process then proceeds, and a reduced or smoothed model, Y col=XZred is created from Ycol=XZfull as is described in Section 3.2 (“Point-wise Non-liner Modeling”) and in Section 3.3 (“Clustering Method for Smoothing”) of the present application. This yields outputs: XZred, the optimal “weight” matrix from the clustering of XZ; {Bi red}i=1 uopt; and Mopt — red, the number of point-models to combine to make a prediction for a given input with uopt representing the number of rows of XZred”).

(F)	As per Claim 7:
Lundahl further teaches:
wherein the model score is based on the model fit to a real-world result; (Lundahl ¶67, 101, 150 “It is often instructive in PCA and PLS models to determine a measure of “fit.” One indicator of this is called explained variance. For example, given a PCA model of an n×p matrix X, A is the number of principal components in the model, with T A and PA the respective scores and loadings matrices”; and “Now, models can also create that relate the X, Y and Z data matrices. In this example, such modeling allows for a prediction of the optimal product profile (i.e., the criteria of an optimal product) for a given consumer. A non-linear response surface calibration routine is performed on the data resulting in a family of many linear models, each representing the X and Z relationship to Y over a small subset of values of X and Z”; and “The boundary of the convex hull gives an idea of the shape of a data set. Therefore, a set of points, Bd, of the raw data generally correspond to points along the boundary of the convex hull of T data”).

(G)	As per Claim 8:
Lundahl further teaches:
wherein the one or more concepts are based on one or more rules that are specific to a domain threshold; (Lundahl ¶101 & 365 “Now, models can also be created that relate the X, Y and Z data matrices. In this example, such modeling allows for a prediction of the optimal product profile (i.e., the criteria of an optimal product) for a given consumer”; and “Optimization typically refers to function minimization or maximization, specifically, what value(s) of the function domain gives the global (as opposed to local) maximum or minimum of the function”).

(H)	As per Claim 9:
Lundahl further teaches:
wherein a user identifies the schema by mapping real-world data to each of a dependent and independent variable; (Lundahl ¶279, & 54 “First, let X and Y be real data matrices with dimensions n×q and n×p, respectively”; and “Lundahl ¶54 “A non-empty, finite set of vectors, U={u 1,u2, . . . , uk} is said to be linearly dependent, if it there exist a set of scalars x1, x2, . . . xk (not all zero) such that x1u1+x2u2+ . . . +xkuk=0. If no such set of scalars exist, then U is said to be linearly independent”).

(I)	As per Claim 17:
Lundahl further teaches:
adjusting a marketing activity based on the optimal model; (Lundahl ¶106 as an example, the data is related to an internet advertising, in which one data matrix (X) represents user demographics, a second data matrix (Z) represents advertised product characteristics and layout, and a third data matrix (Y) represents the percentage of time an advertised link is selected, thereby allowing for a prediction (adjusting) of which advertising links to display for a particular user (optimal model).

Claims 10, and 13-16 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020107858 to Lundahl (hereinafter referred to as “Lundahl”) in view of US 20130290223 to Chapelle et al. (hereinafter referred to as “Chapelle”) and in further view of US 20040254901 to Bonabeau et al. (hereinafter referred to as “Bonabeau”).

(A)	As per Claim 10: 
Although Lundahl in view of Chapelle teaches a method and system for the dynamic analysis of data that is comprised of a series of computational steps achieved through the use of a digital computer program where each consumer rated each beverage on a nine-point hedonic scale, thus generating a 100×10 data array, Y it doesn’t expressly disclose data that is inaccessible to the user however Bonabeau teaches: 
wherein the user is separated from the representative data, such that the representative data is inaccessible to the user; (Bonabeau ¶93 in this configuration of the system, an evolutionary algorithm using user-specified mutation and crossover operators will use the user-defined objective function as the fitness function and will execute automatically, without human intervention for a user-specified number of generations or until a stopping criterion is met).
NOTE:  Examiner interprets “inaccessible to the user” to mean without human intervention in light of ¶12-14 which asserts that data for calibrating the model is segregated or inaccessible to the operator so the system can automatically create a model based on some predetermined inputs. 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lundahl in view of Chapelle’s demographic data and product preference data on a sample of consumers in order to establish a link between the demographic data and an evolutionary algorithm using user-specified mutation and crossover operators will use the user-defined objective function as the fitness function of Bonabeau as both are analogous art which teach solutions to predict the optimal product profile as taught in Lundahl ¶86, 92-102 in view of Chapelle and execute automatically, without human intervention for a user-specified number of generations or until a stopping criterion is met taught in Bonabeau ¶93.

(C)	As per Claim 13:
Specifically, Lundahl teaches the following:
wherein the determining the optimal model; (Lundahl ¶101 “Now, models can also be created that relate the X, Y and Z data matrices. In this example, such modeling allows for a prediction of the optimal product profile (i.e., the criteria of an optimal product) for a given consumer”).
Although Lundahl in view of Chapelle teaches a method and system for the dynamic analysis of data that is comprised of a series of computational steps achieved through the use of a digital computer program where each consumer rated each beverage on a nine-point hedonic scale, thus generating a 100×10 data array, Y it doesn’t expressly disclose genetic algorithm however Bonabeau teaches: 
includes using a genetic algorithm; (Bonabeau ¶47 “In an example embodiment according to FIG. 2, for example, a jet design can be demonstrated using a Genetic Algorithm (GA) with a random starting point as the EA.  In the sample embodiment, the GA can be interrupted every eighty generations (e.g., condition 224) to display the current population in the form of pictures with objective values and aircraft configurations. Based on this information, a designer can make choices regarding objective preferences to redirect the EA/search and features of interest to influence selection. For illustrative purposes, only the redirection of the EA/search through objective performances is implemented”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Lundahl in view of Chapelle’s demographic data and product preference data on a sample of consumers in order to establish a link between the demographic data and a jet design can be demonstrated using a Genetic Algorithm (GA) with a random starting point as the EA of Bonabeau as both are analogous art which teach solutions to predict the optimal product profile as taught in Lundahl ¶86, 92-102 in view of Chapelle and have the GA be interrupted every eighty generations (e.g., condition 224) to display the current population in the form of pictures with objective values and aircraft configurations  taught in Bonabeau ¶47.

(D)	As per Claim 14:
Lundahl expressly discloses;
wherein (d) is performed using a statistical process; (Lundahl ¶304-305 “These outputs are used during updating to determine if the data means change significantly, using a 95% confidence level with the Hotelling T2 statistic”; and “Returning to the flow diagram of FIG. 9, a classification model for X-data is calibrated, as indicated by BLOCK 2030. Specifically, a supervised classifier (e.g., SIMCA in the preferred embodiment described herein) is calibrated on X given by G at a specified confidence level. This calibrated classification model is then used in subsequent updating and querying processes”).

(H)	As per Claim 15:
Lundahl further teaches:
…calibrated…; (Lundahl ¶96 a calibration routine in run on the Y data matrix that divides the latter into 3 clusters, and, based on a preselected confidence level, removes data points that are not representative). 
Although Lundahl in view of Chapelle teaches the calibration of existing models and remove data points not representative of the population sampling it doesn’t expressly disclose crossover combination of two parents into a child solution however Bonabeau teaches: 
determining an alternative model by forming a cross-over combination of at least two of the plurality of…models, the forming including exchanging at least one feature of the at least two of the plurality of…models to form the alternative model; (Bonabeau ¶32, 92, 105 crossover can be understood to provide genetic material from a previous generation to a subsequent generation in order to a recombine genotype of two parents into a child solution inheriting traits from both parents creating a new ‘child’ tree by combining sub trees from two parent GP functions).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lundahl in view of Chapelle’s statistical modeling prediction using calibrated models and include crossover of genetic material from a previous generation to a subsequent generation in order to a recombine genotype of two parents into a child solution of 

(I)	As per Claim 16:
Lundahl further teaches:
…calibrated…; (Lundahl ¶96 a calibration routine in run on the Y data matrix that divides the latter into 3 clusters, and, based on a preselected confidence level, removes data points that are not representative). 
Although Lundahl in view of Chapelle teaches the calibration of existing models and remove data points not representative of the population sampling it doesn’t expressly randomness introduced by mutation however Bonabeau teaches: 
determining an alternative model by using a mutation process, wherein one of more features of at least one of the plurality of…models are randomly altered with a probability equal to a mutation rate; (Bonabeau ¶32, 149 mutation introduces randomness to the process and it is applied to the function by modifying each gene with a certain probability. Accordingly, a random number is created for each gene and if the number is below a mutation rate probability, then that gene is selected for mutation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lundahl in view of Chapelle’s statistical modeling prediction using calibrated models to include mutation randomness to the process by modifying each gene with a certain probability “n” of Bonabeau as both are analogous art which teach solutions to genotype 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        7/12/2021
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623